UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6316



MARIO BALLARD,

                                              Plaintiff - Appellant,

          versus


PAGE TRUE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-975-7)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario Ballard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mario Ballard seeks to appeal the district court’s order dis-

missing without prejudice under 28 U.S.C.A. § 1915(A)(b)(l) (West

Supp. 2000) Ballard’s action filed under 42 U.S.C.A. § 1983 (West

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we affirm on

the reasoning of the district court.     Ballard v. True, No. CA-00-

975-7 (W.D. Va. Jan. 30, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2